EXHIBIT A
                                          NEW MEXICO



  -~
                                   DEPARTMENTOF PUBLIC SAFETY
                                POST OFSCE BOX 1Qa • SANTA Ft NEW MEXttO 875()4,-1618
                                                  0fm:£ Of fflt:Sf.CRHA:M
                                                                                                  fNWHW~k~A
                                                        az1.,aa10                           lk'"1UW Sfoe:AAY,-0,tAA'OO,\!tS
     ~!JR-                                          Ofr~ !Jf-lHS ~                               CH!e-StA'ttil'Ota
   J0tt'1t ~ la.
                                                 NnvMooro5rAtt P.oua                              ··DR.Mt.a LM!ft
  ~tta Smu:tAA¥                                         Bl7-911t·                         *>f9ill¥~ -~HJS1Ml~




  August 19, 2010

  Jeffery E, Epstein
  Stanley~NM

  RE: SEX .OFFENDER REGllfl"RA:TlON AND NOTIFICATiON ACT

  ~ lefferyB. Epstein:
  · Aher reviewing        )'<}Uf   fire it it {mf determin:ation lhMunder the CU'fT~ffl NN!SA29~ l tA }'i)U· amc
  m:·.11 re4uired to register wuh ,the Smie nf N¢'.\1/ M~i~-0 at ~is uuW'. for your 2008 Florida
  conviction of P~uting ~ffl;ln l)nder l.8 for Prostilution. Howe-ver, wbile y,o11 reside
  tempora:rilyin New Mex.it~ you may be required ta register per Title l rif the Adam Walsh Child
  Proicction and Safety Act of 2.006.




  Sincerely.
,....,.....-,~,. ·.
{~-- · ..
~}             .          J
 . Regina · bacon. ·. S.f;istam BurcC.'lU Chief
  Law Enforcemcn1             Records Bu~au
  NM Department of Public Safety

  CC: Santa Fe County Sbf?rlff
  file;
  TH: RC

  ~t~T><ATt."t     $-~ffl                                                                    ~ lilo$~~
          w~                                                                                      841.£053
                                                                                              ntH~S\:rPl'l.m'
                                                                                                  il1~'92U
   Moro;. lR;t,NW~TATl!Jl'i                                CAU:A
       :PNiCE et.~'*                              tv..ii,~nouwn~?f\tt>it~;                  T~>F.,IIG ~,R~m~
          -416-"2~~                                                                               §27·:1~1
